894 N.E.2d 762 (2008)
PEOPLE State of Illinois, respondent,
v.
Jose DEL VALLE, petitioner.
No. 106598.
Supreme Court of Illinois.
September 24, 2008.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in People v. Del Valle, case No. 1-06-1501 (04/17/08), affirming the circuit court's dismissal of defendant's petitions for relief from judgment filed pursuant to 735 ILCS 5/2-1401, and reconsider in light of People v. Welch, 376 Ill.App.3d 705, 315 Ill.Dec. 647, 877 N.E.2d 134 (2007), People v. Lawton, 212 Ill.2d 285, 288 Ill.Dec. 638, 818 N.E.2d 326 (2004), and People v. Harvey, 196 Ill.2d 444, 257 Ill.Dec. 98, 753 N.E.2d 293 (2001), to determine whether a different result is warranted.